 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Empire Fire and Marine Insurance Company,        No. CV-17-02159-PHX-JJT
10                 Plaintiff,                         ORDER
11   v.
12   Sean Edward Patton, et al.,
13                 Defendants.
14
15          At issue is a choice of law dispute. Plaintiffs Empire Fire and Marine Insurance
16   Company (“Empire”) filed a choice of law brief (Doc. 26), to which Defendant Neetan
17   Mandalia filed a response (Doc. 29). Defendant also filed a choice of law brief (Doc. 27),
18   to which Plaintiff filed a response (Doc. 28). The Court held oral argument on the choice
19   of law issue on April 24, 2018. (Doc. 41.)
20          I.     FACTUAL BACKGROUND
21          On March 16, 2015, Defendant Sean Patton rented a car from Enterprise Rent-a-
22   Car Company (“Enterprise”) at its Indio, California location. (Doc. 1-1, Rental
23   Agreement). Under the terms of the Rental Agreement, use of the car was limited to
24   California. (Rental Agreement at 1). Patton signed the Rental Agreement even though he
25   intended to drive the car to Arizona to visit his girlfriend. (Doc 26-2, Patton Dep. at 93.)
26   Patton claims he did not notice the provision that limited use of the car to California.
27   (Doc. 26-2 at 93.) Patton also opted to purchase separate supplemental liability protection
28   (“SLP”) with his rental. (Rental Agreement at 1.) That policy provided coverage by
 1   Plaintiff Empire, and some of its terms were included in paragraph 17 of Enterprise’s
 2   standard rental agreement. (Rental Agreement at 6.)
 3          After renting the car in Indio, Patton drove to Phoenix where he met with his
 4   girlfriend. (Patton Dep. at 14.) The two went to a bar and afterwards were driving from
 5   Tempe to Phoenix when they got into an argument. (Patton Dep. at 56–57.) Having
 6   pulled the car over, Patton and his girlfriend were arguing loudly when Patton noticed a
 7   group of people in a nearby parking lot pointing and laughing at them. (Patton Dep. at
 8   57.) Patton testified that he drove his car toward the group in order to confront them, but
 9   lost control of the rental car and hit Mandalia, who was walking in the parking lot.
10   (Patton Dep. at 64–69.) Patton later pleaded guilty to aggravated assault. (Doc. 1-4.)
11   Defendant Mandalia sued Patton for the assault in state court. (Doc. 1-5.)
12          Before this Court, Plaintiff seeks declaratory relief in the form of a determination
13   that the SLP does not insure Patton against Mandalia’s claim. (Doc. 26 at 2.) On the
14   merits, Plaintiff will argue that the SLP does not cover injuries arising out of “illegal or
15   reckless use of the vehicle,” “out of an accident which occurs when the insured is . . .
16   under the influence of alcohol,” or out of “use of the rental vehicle . . . outside the State
17   of California.” (Doc. 26 at 2–3.) But before it may make those arguments, Plaintiff, along
18   with Mandalia, seeks a ruling on which state’s law applies to the case. While Plaintiff
19   advocates for the application of California law, Mandalia argues that Arizona law is more
20   appropriate. (Docs. 26, 27.) The Court granted Plaintiff’s Motion for Continuance of
21   Dispositive Motion Deadline, giving parties another thirty days from the issuance of this
22   choice of law decision to file any dispositive motions on the merits. (Doc. 49.)
23          II.    LEGAL STANDARD
24          When this Court has jurisdiction due to the diversity of the parties, it must apply
25   Arizona’s choice of law rules to decide which state’s law should govern the dispute. See
26   Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487, 496 (1941). Arizona has adopted
27   the conflict rules of the Restatement (Second) of Conflicts. Bryant v. Silverman, 703 P.2d
28   1190, 1191 (Ariz. 1985).


                                                 -2-
 1          Under § 187 of the Restatement, in a contractual dispute, courts will apply the law
 2   of the state which parties have designated in their contract. Restatement (Second) of
 3   Conflicts § 187 (Am. Law Inst. 1971) (“Restatement”). That section requires courts to
 4   apply the law selected by parties “where it is established to the satisfaction of the forum
 5   that the parties have chosen the state,” even if the contract does not expressly state such a
 6   designation but alludes to it. Restatement § 187 cmt. a. But “it does not suffice to
 7   demonstrate that the parties, if they had thought about the matter, would have wished to
 8   have the law of a particular state applied.” Restatement § 187 cmt. a. If parties did make a
 9   designation in their contract, the Court will generally apply it except when their chosen
10   state has “no substantial relationship to the parties of the transaction” or application of the
11   chosen state’s law would “be contrary to a fundamental policy of a state which has a
12   materially greater interest . . . and which, under the rule of § 188, would be the state of
13   the applicable law in the absence of an effective choice of law by the parties.”
14   Restatement § 187(2)(a–b).
15          If parties do not specify a choice of law in their contract, the Restatement points
16   courts toward § 188. Restatement § 188(a)(2). That section seeks to apply the “local law
17   of the state which . . . has the most significant relationship to the transaction.”
18   Restatement § 188(a)(1). The “most significant relationship” determination is always
19   made in accordance with broad factors outlined in § 6 of the Restatement. Those factors
20   are:
21
22          (a) the needs of the interstate and international systems,
            (b) the relevant policies of the forum,
23          (c) the relevant policies of other interested states and the relative interests
            of those states in the determination of the particular issue,
24
            (d) the protection of justified expectations,
25          (e) the basic policies underlying the particular field of law,
            (f) certainty, predictability and uniformity of result, and
26          (g) ease in the determination and application of the law to be applied.
27
     Restatement § 6(2).
28


                                                  -3-
 1          Section 188 pertains specifically to contractual disputes, and while it generally
 2   instructs courts to apply the broad principles of § 6, it also provides a list of contacts that
 3   should be considered in applying those broad principles, including:
 4
            (a) the place of contracting,
 5          (b) the place of negotiation of the contract,
            (c) the place of performance,
 6
            (d) the location of the subject matter of the contract, and
 7          (e) the domicil, residence, nationality, place of incorporation and place of
            business of the parties.
 8
 9   Restatement § 188(2)(a–e).
10
            Section 193 deals even more specifically with insurance contracts. Restatement §
11
     193. In cases focused on an insurance contract where the parties have not included a
12
     choice of law provision, a court may look at § 193 even before § 188. Beckler v. State
13
     Farm Mut. Auto. Ins. Co., 987 P.2d 768, 775 n. 6 (Ariz. Ct. App. 1999) (“Most cases that
14
     look to § 188 for guidance do so only after determining that no principal location of
15
     insured risk exists under § 193.”).
16
            Section 193 focuses on which state “the parties understood was to be the principal
17
     location of the insured risk during the term of the policy.” Restatement § 193. However,
18
     there is an exception when “with respect to the particular issue, some other state has a
19
     more significant relationship under the principles stated in § 6 to the transaction and the
20
     parties.” Restatement § 193. Thus, § 193 requires a two-step inquiry. A state’s law is
21
     appropriate only if parties understood that state to be the principal location of the insured
22
     risk and there is no other state with a more significant relationship to the transaction. See
23
     Beckler, 987 P.2d at 774.
24
            Section 193 also acknowledges that “[t]here may be no principal location of the
25
     insured risk in the case of contracts for things . . . that are constantly on the move from
26
     state to state.” Restatement § 193 cmt. a. When that is the case, § 188 governs the choice
27
     of law determination. Restatement § 193 cmt. a.
28


                                                  -4-
 1          IV.    ANALYSIS
 2          A.     Section 187
 3          If Enterprise, rather than Empire, were the plaintiff in this action, § 187 of the
 4   Restatement would require the Court to apply California law, as designated in the Rental
 5   Agreement. But the Rental Agreement is not a contract between Empire and Patton, and
 6   therefore its choice of law is not binding on a dispute between Empire and Patton’s
 7   victim Mandalia. Despite Plaintiff’s argument that because paragraph 17 of the Rental
 8   Agreement “included terms applicable to Empire’s SLP coverage that are in issue in this
 9   matter,” those terms included in one paragraph of the Agreement do not transform
10   Enterprise’s contract into Empire’s. (Doc. 26 at 6.) Without evidence of a valid contract
11   entered into by Empire and Defendants, any choice of law clause in the Enterprise
12   contract is not binding on this proceeding.
13          B.     Section 193
14          Without a valid choice of law provision, the Court turns to § 193 of the
15   Restatement, as it deals specifically with insurance agreements. See Beckler, 987 P.2d at
16   775 n.6 (Ariz. App. 1999). That section requires the Court to apply “the law of the state
17   where the parties understood was to be the principal location of the insured risk during
18   the policy period.” Restatement § 193 cmt. a. Thus, it requires the Court to discern
19   whether Empire and Patton, parties to the SLP agreement, shared a common
20   understanding of where the location of the insured risk was during the term of their
21   insurance agreement.
22          Empire argues that the Rental Agreement clearly states the vehicle is to be used
23   only in California, and thus any expected risk would come to pass in California. (Doc. 26
24   at 4.) But as discussed above, Empire was not a party to the Rental Agreement, and so the
25   Court must determine whether Empire can fairly claim it had an understanding that,
26   based on that contractual provision, the location of the risk was limited to California.
27   Additionally muddling this analysis is the fact that Patton maintains he never read the
28   provision of the Rental Agreement limiting his use of the vehicle to California. (Patton


                                                   -5-
 1   Dep. at 92–93.) In fact, he always intended to use the car in Arizona, and thus argues that
 2   his expectation was that any risk would likely occur there, not California. (Doc. 29 at 3.)
 3   If the Court takes his understanding at face value, despite the existence of a written
 4   contract term that should have alerted him otherwise, there can be no mutual
 5   understanding of the location of risk.
 6          Even given the fact that a party to a contract who failed to read the agreement is
 7   not excused from his obligations due to a failure to read, the Court cannot find that these
 8   parties reached a collective understanding of the principal location of the risk. See
 9   Condos v. United Ben. Life Ins. Co. of Omaha, 379 P.2d 129, 131 (Ariz. 1963) (“If a
10   party in full possession of his mental faculties, able to read and understand an instrument
11   . . . who admits that he did not take the trouble to read or examine it when presented to
12   him for his signature, is permitted to set it aside on his oral testimony . . . written
13   contracts of any nature are worthless.”). As the Court discussed above, Empire was not a
14   party to the Rental Agreement. It would be odd to conclude that the Agreement’s choice
15   of law provision is inapplicable because it was not part of a contract between the parties,
16   but then find that the same contract represents a mutual understanding of those parties.
17   See Savoca Masonry Co. v. Homes & Son Const. Co., 542 P.2d 817, 821 (Ariz. 1975)
18   (noting that an agreement requires a true “meeting of the minds”). This decision is in
19   spite of the fact that Patton’s failure to read a contract would not normally excuse him
20   from his duties under said contract, and his failure to read here is irrelevant only because
21   Empire was never a party to the Rental Agreement in the first place.1
22          C.     Section 188
23          Section 188 speaks directly to situations where there is an “absence of an effective
24   choice of law by the parties,” making it apt in this case.2 The section requires the Court to
25
            1
               Empire could require renters who opt into SLP coverage to sign a separate
26   agreement in which Empire lays out its own choice of law preference or explicitly adopts
     the preference of Enterprise. But without evidence of any such master agreement in the
27   record, the Court is unable to find that Empire and Patton shared an understanding of the
     principal location of the risk in this case.
28          2
              Empire argues that analysis under § 188 is appropriate because rental cars are
     “things . . . that are constantly on the move from state to state.” (Doc. 28 at 5.) For items

                                                 -6-
 1   determine which state “has the most significant relationship to the transaction and the
 2   parties under the principles stated in § 6.” Restatement § 188(1). But § 188 also provides
 3   a specific list of contacts that should be considered when the dispute is contractual in
 4   nature. At the outset, the Court clarifies that the “transaction” in this case is not the car
 5   accident in Arizona, where Patton struck Mandalia. Rather, the transaction over which
 6   Empire filed suit is the formation of an insurance relationship, which occurred when
 7   Patton elected SLP coverage in California. The Court now turns to the specific contacts
 8   outlined in § 188 in order to determine whether California indeed has the most significant
 9   relationship to that transaction.
10          First, the Court considers the place of contracting, which was undisputedly in
11   California. (Rental Agreement at 1.) Next, the place of negotiation was also California.
12   (Rental Agreement at 1.) The place of performance is less clear, as the contract was
13   entered into in California, but Patton’s continued use of the car in Arizona implicated the
14   Agreement. The location of the subject matter of the contract is equally unhelpful, as the
15   rental car moved across state lines. Finally, Patton is a California resident. (Patton Dep. at
16   8.) Empire is a Nebraska corporation with a principal place of business in Illinois, but
17   because neither party advocates for the application of the law of those states, Empire’s
18   domicile is largely irrelevant. (Doc. 26 at 5.) On balance, the factors of § 188 weigh in
19   favor of the application of California law. And while Mandalia points out that Arizona
20   has a special interest in litigation where a victim was injured in Arizona, the Court has
21   already acknowledged that the car accident is not the transaction at issue between these
22   two parties. (Doc. 27 at 6.) Arizona has little interest in a contractual dispute where the
23   contract was executed in California and neither party to the contract is an Arizona
24
25   like that, the Restatement says that “the location of the risk can play little role in the
     determination of the applicable law” and instead choice of law “must be determined in
26   accordance with the principles set forth in the rule of § 188.” Restatement § 193 cmt. a. It
     is irrelevant whether the Court reaches § 188 because comment (a) of § 193 mandates it
27   or simply because it is the next place to turn after failing to reach a conclusion under
     § 193.
28


                                                 -7-
 1   resident.
 2          V.    CONCLUSION
 3          Given that Plaintiff was not a party to the Rental Agreement, the parties before the
 4   Court are not bound by the choice of law provision in that contract. Neither can the Court
 5   determine that Plaintiff and Patton had a mutual understanding of the principal location
 6   of risk under § 193. Nonetheless, the factors in § 6 and § 188 weigh in favor of applying
 7   California law.
 8          IT IS THEREFORE ORDERED that this Court shall apply California law in
 9   this case.
10          IT IS FURTHER ORDERED that any dispositive motions shall be filed within
11   30 days of the issuance of this order, as required by the Court’s November 14, 2018
12   Order. (Doc. 49.)
13          Dated this 26th day of November, 2018.
14
15
                                             Honorable John J. Tuchi
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
